Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to continuing application filed 8/20/2019. Claims 1-23 are pending. Priority date: 3/23/2015
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10 of U.S. Patent No. 10389600. Although the claims at issue are not identical, they are not patentably distinct from each other. The underlined claim limitations describe the main differences. 


Instant Application
Patent No. 10389600
1. A method of managing a network with utility assets of an electrical grid, the method comprising: 
generating, using a processor, a directed graph with each of the utility assets represented as a node in the directed graph, the utility assets including electrical assts of the electrical grid; determining a historical failure rate for each node of at least a portion of the utility assets over a predetermined period of time; 
determining a relationship of the historical failure rates with one or more physical attributes of one or more of the utility assets; 
generating a training model based on the historical failure rates and the relationships of the historical failure rates with the one or more physical attributes of the one or more utility assets; 
determining, using the training model, an individual failure probability of each node; 
computing, using the processor, a downstream failure probability of each of at least a subset of the nodes of the directed graph according to an arrangement of the nodes in the directed graph, the computing the downstream failure probability including: 
determining whether a path between a selected node of the at least a subset of nodes and a particular node of the directed graph, and computing the downstream failure probability of the selected node based on the determination regarding the path; 
computing, using the processor, an upstream failure probability of each node of the at least the subset of nodes according to the arrangement of the nodes in the directed graph; 
computing a network failure probability for each node of the at least the subset of nodes based on the corresponding individual failure probability, the corresponding downstream failure probability, and the corresponding upstream failure probability; and 
increasing frequency of inspection of one or more nodes based on the network failure probability of the nodes probability.
1. A method of managing a network with utility assets of an electrical grid, the method comprising: 
generating, using a processor, a directed graph with each of the utility assets represented as a node in the directed graph, the utility assets comprising protective electrical assets, non- protective electrical assets, and physical assets, the protective electrical assets being capable of stopping propagation of a failure of one or more other assets through the electrical grid; 
determining a historical failure rate for each node of at least a portion of the utility assets over a predetermined period of time; 
determining a relationship of the historical failure rates with one or more attributes of one or more of the utility assets, the attributes including any of an asset type, an asset make, an asset material, and an asset age; 
generating a training model based on the historical failure rates and the relationships of the historical failure rates with the one or more attributes of the one or more utility assets; 
determining, using the training model, an individual failure probability of each node; 
computing, using the processor, a downstream failure probability of each of at least a subset of the nodes in the directed graph according to an arrangement of the nodes in the directed graph, the computing the downstream failure probability including: determining whether a path between a selected node of the at least a subset of the nodes and a particular node of the directed graph includes at least one node representing a protective electrical asset, the particular node representing a particular non-protective asset that is downstream of the selected node of the at least a subset of the nodes, and 
computing the downstream failure probability of the selected node based on the determination regarding the path; 
computing, using the processor, an upstream failure probability of each node of the at least the subset of the nodes according to the arrangement of the nodes in the directed graph; 
computing a network failure probability for each node of the at least the subset of the nodes based on the corresponding individual failure probability, the corresponding downstream failure probability, and the corresponding upstream failure probability; and 
managing the network based on the network failure probability of the nodes, the managing the network including modifying an inspection and maintenance schedule of the utility assets, the managing the network based on the network failure probability of the nodes including: identifying the computed network failure probability of a first node of the at least a subset of nodes; 
identifying the computed network failure probability of a second node of the at least a subset of nodes, the computed network failure probability of the second node of the at least a subset of nodes being higher than the computed network failure probability of the first node of the at least a subset of nodes; and 
increasing, based on the computed network failure probability of the second node, a first frequency that the utility asset of the utility assets represented by the second node of the at least a subset of nodes is scheduled for inspection and maintenance, the first frequency being higher than a second frequency that the utility asset of the utility assets represented by the first node of the at least a subset of nodes is scheduled for inspection and maintenance.





Claim Objections
Claims 4 and 15, the term “capable of” renders the meaning of the claim unclear and may be deleted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla et al. (US 20150135012), hereinafter Bhalla, in view of Bonafede et al. (“Bayesian networks for enterprise risk assessment”, 2006, 11 pages, https://arxiv.org/pdf/physics/0607226.pdf ), (cited in IDS), hereinafter Bonafede, further in view of Ji et al. (US 20150331063), (cited in IDS), hereinafter Ji.

1. A method of managing a network with utility assets (Bhalla: e.g., Abstract, managing performance of network components) of an electrical grid, the method comprising: 
determining a historical failure rate for each node of at least a portion of the utility assets over a predetermined period of time (Bhalla: e.g., [0040], Fig 4, blocks 410, 420, determine a fail condition for network nodes with respect to performance metrics, [0038], over a time period); 
determining a relationship of the historical failure rates with one or more physical attributes of one or more of the utility assets (Bhalla: e.g., [0038], [0039], determining performance metrics for a network node based on aggregated measures, including SNR); 
generating a training model based on the historical failure rates and the relationships of the historical failure rates with the one or more physical attributes of the one or more utility assets (Bhalla: [0041], Fig 4, block 440, applying tacked fail condition history, including [0038], the network node performance analytic record, [0039], including network parameters, for each node to model training); 
determining, using the training model, an individual failure probability of each node (Bhalla: [0041], predicting fail condition over a period of time based on the training model); and 
increasing frequency of inspection of one or more nodes based on the network failure probability of the nodes probability (Bhalla: e.g., [0056], using decision trees to predict failure conditions of network nodes to prioritize the maintenance for network nodes that are more likely to fail).
Bhalla does not disclose, but Ji discloses “a network with utility assets of an electrical grid” and “electrical assts of the electrical grid” (Ji: e.g., [0051], power grid of electricity service [0032], with network components). It would have been obvious for of ordinary skill in the art, having Bhalla and Ji filed before the effective filing date, to combine Ji with Bhalla because the network failure prediction framework of Bhalla can be generalized and is applicable to the analysis of electrical grid. 
Combination of Bhalla and Ji does not expressly discloses probability of upstream and downstream in “probability associated with upstream and downstream and electrical grid in computing, using the processor, a downstream failure probability of each of at least a subset of the nodes of the directed graph according to an arrangement of the nodes in the directed graph, the computing the downstream failure probability including: determining whether a path between a selected node of the at least a subset of nodes and a particular node of the directed graph, and computing the downstream failure probability of the selected node based on the determination regarding the path; computing, using the processor, an upstream failure probability of each node of the at least the subset of nodes according to the arrangement of the nodes in the directed graph; computing a network failure probability for each node of the at least the subset of nodes based on the corresponding individual failure probability, the corresponding downstream failure probability, and the corresponding upstream failure probability”. Bonafede discloses
generating, using a processor, a directed graph with each of the utility assets represented as a node in the directed graph, Bonafede: e.g., Figs 1-3, generating a directed graph); 
computing, using the processor, a downstream failure probability of each of at least a subset of the nodes of the directed graph according to an arrangement of the nodes in the directed graph (Bonafede: e.g., page 6, par 4, “Joint equation system for dependent parents”, computing the probabilistic quantity B and F of the directed graph), the computing the downstream failure probability including: 
determining whether a path between a selected node of the at least a subset of nodes and a particular node of the directed graph (Bonafede: e.g., page 6, Fig 2(b), B and F are an example of the selected  and particular node, respectively, where the group of A and B is an example of a subset respectively), and 
computing the downstream failure probability of the selected node based on the determination regarding the path (Bonafede: e.g., page 6, par 4, “Joint equation system for dependent parents”, computing the probabilistic quantity B and F, Fig 2(b), including alpha/ or MBF interprets computing the downstream failure probability of the selected node based on the determination regarding the path); 
computing, using the processor, an upstream failure probability of each node of the at least the subset of nodes according to the arrangement of the nodes in the directed graph (Bonafede: e.g., page 6, par 4, “Joint equation system for dependent parents”, computing the probabilistic quantity from A to B, Fig 2(b), including alpha/ or MAB interprets computing, using the processor, upstream probability of each node according to the arrangement of the nodes in the directed graph); 
computing a network failure probability for each node of the at least the subset of nodes based on the corresponding individual failure probability, the corresponding downstream failure probability, and the corresponding upstream failure probability (Bonafede: e.g., page 6, par 4, “Joint equation system for dependent parents”, computing a conditional or joint probability for a node, such as, B, Fig 2(b), based on at least probabilistic quantities of the conditioning, including alpha/, the parent, including MAB and the child, including MBF, and individual, y, as in Fig 1, where a conditional probabilistic measure, reflecting the topological information, for a node interprets a network probability). Nonetheless, the concepts of upstream and downstream are common in a network. Bhalla teaches failure conditions associated with upstream. It would have been obvious for of ordinary skill in the art, having Bonafede before the effective filing date, to combine Bonafede with the extended Bhalla to improve the accuracy in predicting fail conditions in Bhalla. 

12. The claim is substantially the same as claim 1 and therefore, rejected for the same reason. In addition, Bhalla discloses a non-transitory computer readable medium (e.g., [0029], a non-transitory computer readable medium).

23. The claim is substantially the same as claim 1 and therefore, rejected for the same reason. In addition, Bhalla discloses a system (e.g., [0024], [0028], a system with processors and data stores).

2 and 13, further comprising classifying each node in the directed graph (Ji: e.g., [0036], normal or disrupted).3 and 14, wherein the network is an electric power network and the classifying each node includes classifying each node as a non-protective electrical asset, a protective electrical asset, or a physical asset (Hancock: e.g., [0033], failure condition of components of the power grid as an example of protective electrical asset or a physical asset).4 and 15, wherein the protective electrical asset is capable of stopping propagation of a failure of one or more other assets through the electrical grid (Ji: e.g., [0077], circuit breakers as an example of stopping propagation of a failure assets through the electrical grid).5 and 16, wherein the determining the individual failure probability of each node includes extrapolating from the training model that is trained with historical data (Bhalla: e.g., Abstract, [0040], training to predict interprets extrapolating from the training model that is trained with historical data).6 and 17, wherein the computing the downstream failure probability for each node is based on a classification of one or more assets downstream of the node (Ji: e.g., [0033], secondary failure or outages).7 and 18, wherein the computing the upstream failure probability for each node involves an iterative process (Ji: e.g., [0028], dynamic failure or [0029], dynamic neighborhood interprets interactively computing the failure rate).8 and 19, wherein the computing the upstream failure probability for each node is based on the network failure probability of upstream nodes of a modified directed graph that omits the node (Bonafede: e.g., page 8, par 2, the computation of C given A and B based on the computation of A and B, where the probability measure of A and B is an upstream of node C and the computation omits C).9 and 20, wherein the computing the network failure probability for each node is also based on a physical failure probability (Ji: e.g., [0032]-0033], each failure probability is an example of a physical failure probability).10 and 21, wherein the managing the network based on the network failure probability of the utility assets includes setting a threshold network failure probability and, when the network failure probability of one of the utility assets exceeds the threshold network failure probability, managing the one of the utility assets as a critical asset (Ji: e.g., Fig 16, the level for determining failure is an example of a threshold, [0044], where the probabilistic measures is based on the number of failures [0025] and evaluating resilience metric is based on the dynamic failure and recovery process, and where [0121], signifying the importance of a component interprets managing the one of the utility assets as a critical asset).11 and 22, wherein, the physical attributes includes an asset type, an asset make, an asset material, or an asset age (Ji: e.g., [0033], types of network components).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Hancock et al. (US 20150051749) teaches modeling a power grid network as weighted and directed graph and managing electrical distributions based on energy use of network components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: mli-wu,chang@uspto.gov.. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	June 7, 2022